Citation Nr: 0720507	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  05-37 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Service connection for chronic low back pain with mild 
degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1990 to 
June 1991 and from September 2002 to July 2003.  He also had 
prior and subsequent service in the Arkansas National Guard.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision from the North 
Little Rock, Arkansas Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In March 2006, the veteran presented testimony at a video 
conference hearing before the undersigned Veterans Law Judge; 
a copy of the hearing transcript is in the record.

This appeal is REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  In the case of a 
claim for disability compensation, the assistance provided by 
the Secretary shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  For 
the application of the rating schedule, accurate and fully 
descriptive medical examinations are required.  A diagnosis 
must be supported by the findings on the examination report, 
or if the report does not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for rating purposes.  38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 4.2, 3.159 
(2006).   See Duenas v. Principi, 18 Vet. App. 512 (2004) and 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the record does not reflect that the 
veteran was provided with notice of the type of evidence 
necessary to establish an initial disability rating or an 
effective date, if service connection is granted on appeal.  
Further, it is unclear whether the RO has requested all 
relevant military records for the veteran.  38 C.F.R. 
§ 3.159(b)(1).

VA's duty to assist includes obtaining the claimant's service 
medical records, if relevant to the claim and other relevant 
records pertaining to the claimant's active military, naval 
or air service that are held or maintained by a governmental 
entity.  39 U.S.C.A. § 5103A; 38 C.F.R. 3,159(3).

In this case for service connection for chronic low back pain 
with mild degenerative disc disease of the lumbar spine, a VA 
medical opinion of October 2004, made without review of the 
claims' file, indicates that the appellant's chronic low back 
strain "would not be at least as likely as not related to an 
injury which occurred during his time in service".  As this 
opinion is based on an inaccurate history, it is of limited 
probative value and the Board finds that a competent medical 
examination and opinion is necessary as required by 38 C.F.R. 
§§ 4.1, 4.2  

Additionally, the appellant contends that although he entered 
service with the Arkansas National Guard in December of 1987, 
he was on active duty with the Army from March 1995 through 
March 1998, during which time he injured his lower back (June 
of 1996).  As the claims file does not contain sufficient 
information to establish the type of service the appellant 
had during the March 1995 through March 1998 time period, it 
is incomplete and the Board finds that more information is 
necessary.  



Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure for the issue on appeal that 
all notification and development necessary 
to comply with 38 U.S.C.A. §§ 5103(a) and 
5103A and 38 C.F.R. § 3.159, as well as 
VAOPGCPREC 7-2004, is fully satisfied.  
The AOJ must associate any notice 
letter(s) with the record that provided 
the veteran with notice of evidence to 
establish a disability rating and an 
effective date.  If there is no evidence 
that such notice has been provided, the 
AOJ must send the veteran a corrective 
notice, that: (1) includes an explanation 
as to the information or evidence needed 
to establish a disability rating and an 
effective date, if service connection is 
granted, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006); (2) explains what VA will seek to 
provide; (3) explains what the claimant is 
expected to provide; and (4) requests or 
tells the veteran to provide any evidence 
in his possession that pertains to his 
claim.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant.

2.  The AOJ should request that the 
National Personnel Records Center (NPRC), 
Department of the Army Personnel Center 
(ARPERCEN), or the Arkansas National 
Guard, to verify all periods of the 
veteran's active duty, and active duty for 
training and inactive duty for training in 
the National Guard.  All periods of the 
veteran's verified service should be set 
forth in the record.  

Then, the AOJ should request from NPRC, 
ARPERCEN, the Department of the Army, or 
the Arkansas National Guard and any other 
source referred by NPRC for the veteran's 
complete Army and National Guard medical 
and personnel records, including the 
veteran's treatment records from Ft. 
Benning, Georgia in the summer of 1996 
timeframe.

If service or National Guard medical and 
personnel records are unavailable, the AOJ 
should use alternative sources to obtain 
such records, using the information of 
record and any additional information that 
the veteran may provide.  If necessary, 
the AOJ should use any and all methods of 
reconstruction of service records used in 
fire-related cases.  If necessary, the AOJ 
should consider special follow-up by its 
military records specialist and/or 
referral of the case for a formal finding 
on the unavailability of the Army and 
National Guard medical and service 
records.  VA should complete any and all 
follow-up actions referred by the NPRC.

3.  After completion of the above, the AOJ 
should schedule the veteran for a VA 
examination, by an appropriate specialist, 
with medical opinion to determine whether 
his chronic low back pain with mild 
degenerative disc disease of the lumbar 
spine is related to his military service.  
The examiner should be provided the 
veteran's claims folder for review, and the 
examination report should indicate the 
review was undertaken.  All indicated tests 
and studies, to include x-rays, should be 
conducted.  The full and accurate relevant 
history of the veteran's chronic low back 
pain with mild degenerative disc disease of 
the lumbar spine and relevant VA 
examination and treatment records from June 
2004 through July of 2005, and relevant 
service medical records should be reviewed 
by the examiner. 

4.  From the results of the VA examination, 
the examiner should offer an opinion as to 
whether it is at least as likely as not 
that the veteran's chronic low back pain 
with mild degenerative disc disease of the 
lumbar spine condition is related to the 
veteran's military service.  A complete 
rationale should be provided for any 
opinion given.  If the requested medical 
opinion cannot be given, the examiner(s) 
should state the reason why.

5.  Following completion of the above 
development, the AOJ should readjudicate 
the appellant's claim for service 
connection of chronic low back pain with 
mild degenerative disc disease of the 
lumbar spine.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claims.  38 C.F.R. § 3.655 (2006).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for 


additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




